Name: Commission Decision No 2286/96/ECSC of 20 November 1996 fixing the rate of the levies for the 1997 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  coal and mining industries;  EU finance;  iron, steel and other metal industries
 Date Published: 1996-11-30

 Avis juridique important|31996S2286Commission Decision No 2286/96/ECSC of 20 November 1996 fixing the rate of the levies for the 1997 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 311 , 30/11/1996 P. 0010 - 0012COMMISSION DECISION No 2286/96/ECSC of 20 November 1996 fixing the rate of the levies for the 1997 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof,Whereas, in view of the variations in average values recorded during the reference period, Articles 2 and 4 of Decision No 3/52/ECSC of the High Authority (1), as last amended by Commission Decision No 2720/95/ECSC (2), should be amended;Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1997 financial year at ECU 265,5 million; whereas that budget, which was adopted by the Commission on 20 November 1996 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1996, namely ECU 95,4 million;Whereas the estimated yield of the levies at a rate of 0,01 % is ECU 5,611 million,HAS ADOPTED THIS DECISION:Article 1 The rate of the levies on output from 1 January 1997 shall be 0,17 % of the figures used as the basis of assessment for such levies.Article 2 Decision No 3/52/ECSC is hereby amended as follows:1. Article 2 is replaced by the following:'Article 2The average value in ecus of the products on which the levies are assessed shall, from 1 January 1997, be as follows:>TABLE>2. Article 4 is replaced by the following:'Article 4The scale provided for in Article 2 (4) of Decision No 2/52/ECSC shall be as follows, the figures being given in ecus:>TABLE>The amount of the levies per tonne to be paid in the currencies of the Member States shall be determined in accordance with Article 3 of Commission Decision No 3289/75/ECSC (*).(*) OJ No L 327, 19. 12. 1975, p. 4.`Article 3 This Decision shall enter into force on 1 January 1997.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 1996.For the CommissionErkki LIIKANENMember of the Commission(1) OJ of the ECSC No 1, 30. 12. 1952, p. 4.(2) OJ No L 283, 25. 11. 1995, p. 5.ANNEX ECSC OPERATING BUDGET FOR 1997 >TABLE>>TABLE>(1) Including projects with an impact on technical measures to combat harmful effects at the workplace and around steel plants (indicative amount of ECU 4 million), industrial hygiene and mine safety (indicative amount of ECU 3 million).